Citation Nr: 0804628	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-03 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Propriety of a reduction from a total rating to a 10 percent 
rating for bilateral hearing loss, effective from February 1, 
2006.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1966 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  Following an August 2005 VA examination, the RO proposed 
to reduce the rating for service-connected bilateral hearing 
loss, from a total rating to 10 percent.

2.  By a rating decision dated in November 2005, the RO 
implemented the reduction, effective February 1, 2006.

3.  A comparison of the medical evidence upon which a total 
disability rating was awarded with the evidence reviewed in 
connection with the rating reduction reflected material 
improvement in service-connected bilateral hearing loss to a 
level of impairment no higher than that accounted for by the 
10 percent rating.


CONCLUSION OF LAW

The reduction of the total rating to a 10 percent rating for 
bilateral hearing loss was proper.  38 U.S.C.A. §§ 1155, 5112 
(West 2002); 38 C.F.R. §§ 3.105, 3.343, 4.85, 4.86, 
Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By an August 2005 rating action, the RO proposed a reduction 
of the rating for the veteran's service-connected bilateral 
hearing loss from a total rating to 10 percent based on 
findings made in an August 2005 VA examination report.  The 
veteran was notified of the RO's intent to reduce the 
assigned rating by a letter also dated in August 2005.

By that letter, the veteran was afforded the opportunity for 
a hearing and was given 60 days in which to submit additional 
evidence to show why his compensation payments should be 
continued at their present level.  See 38 C.F.R. § 3.105(e) 
and § 3.105(i) (2005).  The veteran did not request a hearing 
or submit additional medical evidence in response to the 
letter.  The veteran and his representative did submit 
statements indicating that they thought the reduction was 
improper.

Subsequently, the RO issued the November 2005 rating decision 
by which it reduced the rating for the veteran's bilateral 
hearing loss to 10 percent.  Given the chronology of the 
process described above, the Board finds that the RO complied 
with the procedures required under 38 C.F.R. § 3.105(e) for 
reducing the veteran's disability rating by notifying him of 
his rights and giving him an opportunity for a hearing and 
time to respond.

The Board must next address whether a reduction was 
warranted.  In considering the propriety of a reduction, the 
Board must focus on the evidence available to the RO at the 
time the reduction was effectuated, although post-reduction 
medical evidence may be considered in the context of 
evaluating whether the condition had demonstrated actual 
improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 
281-82 (1992).

(The Board notes that the effective date of a reduction under 
38 C.F.R. § 3.105(e) shall be the last day of the month in 
which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 U.S.C.A. 
§ 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.105(e) and 
§ 3.105(i)(2)(i).  In this case, the RO established an 
effective date of February 1, 2006 for the 10 percent rating.  
However, given that the veteran was notified of the final 
rating action on November 10, 2005, the proper effective date 
is January 31, 2006, which is the last day of the month in 
which the 60-day period expired.  The Board does not find 
that such a miscalculation renders the reduction rating void 
ab initio.  See VAOPGCPREC 31-97 (Aug. 29, 1997); cf. Hayes 
v. Brown, 9 Vet. App. 67 (1996); Kitchens v. Brown, 7 Vet. 
App. 320 (1995).)

By way of background, the veteran was originally awarded 
service connection for bilateral hearing loss in a July 2002 
rating decision.  A noncompensable (zero percent) rating was 
assigned effective from March 8, 2002.  In a June 2003 
decision, the RO increased the rating to 90 percent, 
effective from May 16, 2003.  After the RO proposed to reduce 
the rating to zero percent in August 2004, it conversely 
assigned a total rating by way of a November 2004 decision, 
effective July 30, 2004.  Because bilateral hearing loss was 
not evaluated as totally disabling for a long period of time 
(five years or more), the provisions pertaining to reductions 
of stabilized evaluations were not applicable.  See 38 C.F.R. 
§ 3.344(c) (2005).  However, because there was a reduction of 
a total disability rating, the provisions of 38 C.F.R. 
§ 3.343(a) (2005) were applicable.

Section 3.343(a) provides that total disability ratings, when 
warranted by the severity of the condition and not granted 
purely because of hospital, surgical, or home treatment, or 
individual unemployability will not be reduced, in the 
absence of clear error, without examination showing material 
improvement in physical or mental condition.  Examination 
reports showing material improvement must be evaluated in 
conjunction with the facts of record, and consideration must 
be given particularly to whether the veteran attained 
improvement under the ordinary conditions of life, i.e., 
while working or actively seeking work or whether the 
symptoms have been brought under control by prolonged rest, 
or generally, by following a regimen that precludes work, 
and, if the latter, reduction from total disability ratings 
will not be considered pending reexamination after a period 
of employment (3 to 6 months).

The veteran's bilateral hearing loss was found to be totally 
disabling based on evidence from a September 2004 private 
audiological examination report from C.A.F., Au.D., from the 
Hearing Clinic, Inc., in Grand Island, Nebraska.  Disability 
evaluations are determined by comparing a veteran's symptoms 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
of the two evaluations is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).

Even so, the assigned evaluation for hearing loss is 
determined by mechanically applying the rating criteria to 
certified test results.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Under the applicable criteria, ratings 
for hearing loss are determined in accordance with the 
findings obtained on audiometric examinations.  Evaluations 
of hearing impairment range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests (Maryland CNC), together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The 
rating criteria establish eleven auditory acuity levels 
designated from I to XI.  As set forth in the regulations, 
Tables VI, VIa, and VII are used to calculate the rating to 
be assigned.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100) 
(2005).

Additionally, the regulations allow for evaluating 
exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a) (2005).  When the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2005).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

The September 2004 audiogram administered by Dr. C.A.F. 
indicated that the puretone threshold was 120 decibels or 
higher at each of the measured frequencies for both of the 
veteran's ears.  Thus, the puretone threshold average was at 
least 120 bilaterally.  Dr. C.A.F. wrote "CNT" in the box 
for the speech discrimination test, presumably indicating 
that he could not test that aspect of the hearing 
examination.  Dr. C.A.F. diagnosed the veteran with near 
deafness bilaterally and recommended cochlear implants.  

Section 4.86(a) applied to the results of the September 2004 
examination because the puretone threshold at each of the 
four specified frequencies was 55 decibels or more.  
Therefore, Table VI or Table VIa was to be used, whichever 
resulted in the higher numeral.  Under Table VIa, the veteran 
had level XI hearing impairment in both ears.  Applying the 
numerals to Table VII, a total disability rating was 
warranted for bilateral hearing loss based on the September 
2004 examination.

In August 2005, the veteran was scheduled for a review 
examination at the VA Medical Center in Omaha, Nebraska, 
because the RO determined that there was a likelihood of 
improvement and because there was such a large discrepancy in 
examinations by Dr. C.A.F. within a 16-month time period.  
The August 2005 VA audiologist stated that the examination 
was not completed because of inconsistent responses to speech 
and pure tone testing.  The examiner stated that the veteran 
had normal immittance results, including normal contralateral 
acoustic reflexes bilaterally ranging from 95 to 100 
decibels.  The examiner gave the opinion that it was not 
possible to have reflexes present lower than the admitted 
thresholds.  Therefore, the examiner concluded that the 
thresholds obtained on Dr. C.A.F.'s audiogram appear to be 
exaggerated.  The examiner went on to say that the 
compensation examination was not completed due to clinical 
inconsistencies and that the best estimate of the veteran's 
hearing abilities would be consistent with the previous 
testing at the Omaha VAMC in 2002.  The examiner stated that 
the testing by Dr. C.A.F. in 2004 would not be consistent 
with immittance results.  The examiner reiterated that the 
best estimate of true organic thresholds would be the test 
done in June 2002 and those results were entered to be used 
for rating purposes.  The Chief of the Audiology and Speech 
Pathology Department at the Omaha VAMC stated that any 
further testing should only be done by the Audiology staff.

In the June 2002 VA audiological examination report to which 
the August 2005 examiner referred, the puretone threshold 
average was 58.75 in both ears.  Maryland CNC speech 
recognition scores were 100 percent for the right ear and 
84 percent for the left ear.  Based on those results with the 
utilization of Table VI, the veteran had level III hearing 
impairment in the left ear and level II hearing impairment in 
the right ear.  Applying the numerals to Table VII, a 
noncompensable disability rating was warranted for bilateral 
hearing loss based on the June 2002 VA examination.

For the reduction of the total disability rating to be 
proper, the examination report that prompted the reduction 
must show material improvement in the veteran's physical 
condition.  This is so, because the veteran's total 
disability was not granted purely as the result of hospital, 
surgical, or home treatment, or individual unemployability.  
Additionally, the RO did not implement the reduction as a 
result of clear error.  See 38 C.F.R. § 3.343.

In this case, the Board finds that the evidence contained in 
the August 2005 examination report demonstrated that the 
veteran's bilateral hearing loss had materially improved.  In 
fact, the veteran's hearing improved so much that his hearing 
impairment did not rise to the level of even a compensable 
rating (despite the RO's reduction to a more favorable 10 
percent evaluation).  After reviewing the previous 
audiological examinations of record and observing the 
veteran, the August 2005 VA examiner determined that the 
results from the June 2002 were the best estimate of the 
veteran's hearing abilities and the true organic thresholds.  
The Board finds the VA examiner's opinion regarding Dr. 
C.A.F.'s reports persuasive because of the finding that it 
was not possible to have such low thresholds as documented in 
the September 2004 report and that the results appeared to be 
exaggerated.  The opinion is supported in conjunction with 
the facts of record as audiograms conducted by Dr. C.A.F. in 
February 2002 and April 2003 yielded lower results.

The veteran has stated that he was a self-employed farmer who 
no longer did farm work as his son had taken over the 
operation of the farm.  Nevertheless, there is no indication 
that the veteran attained improvement under other the 
ordinary conditions of life, i.e., the symptoms were not 
brought under control by prolonged rest or by following a 
regimen that precludes work.  Therefore, the material 
improvement satisfied the provisions of 38 C.F.R. § 3.343.

Neither the veteran nor his representative submitted medical 
evidence that contradicted the findings of the August 2005 VA 
examination report.  This was so even after they were 
notified of the proposed reduction.  The veteran did state 
that he was rudely treated during the August 2005 
examination.  He also stated that if he cannot hear, he 
cannot hear, regardless of the VA doctors' determinations.  
Nevertheless, the August 2005 examination evidenced material 
improvement and the disability rating for bilateral hearing 
loss is determined by mechanically applying the criteria to 
the appropriate test results.

In view of the less severe findings and material improvement 
shown by the August 2005 VA examination report compared to 
the findings reflected in the September 2004 private 
examination, the RO's reduction was warranted; that is, no 
more than a 10 percent level of disability was demonstrated.  
Therefore, the reduction to 10 percent for bilateral hearing 
loss was proper.


ORDER

The rating reduction for bilateral hearing loss was proper; 
the appeal of this issue is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


